Citation Nr: 1403380	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether a prior denial of a claim of entitlement to service connection for bilateral hearing loss disability should be reconsidered and if so, whether the claim should be granted.

2.  Whether a prior denial of a claim of entitlement to service connection for tinnitus should be reconsidered and if so, whether the claim should be granted.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to July 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in January 2011 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In June 2012, the Veteran relocated to the Republic of the Philippines and his file was transferred to the RO in Manila.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus were denied in a March 2010 rating decision that was not appealed.

2.  Evidence received since the March 2010 rating decision includes relevant service department records that existed at the time of the March 2010 rating decision.

3.   The Veteran's current bilateral hearing loss disability is not etiologically related to his active service.

4.  The Veteran's current tinnitus is not etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for reconsidering a prior denial of service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reconsidering a prior denial of service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reconsideration of Service Connection Claims

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).


New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Factual Background and Analysis

By an unappealed RO rating decision in March 2010, reopening of claims for service connection for bilateral hearing loss and tinnitus was denied.  The Veteran was notified of this decision and of his appellate rights; however, he did not appeal.  The evidence received since the March 2010 rating decision includes relevant service personnel records that existed at the time of the March 2010 rating decision but were not associated with the claims files at the time of that decision.  Accordingly, the criteria for reconsidering the prior denials of service connection for bilateral hearing loss and tinnitus have been met.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a January 2010 RO letter sent prior to the initial adjudication of the claims in March 2010.

The record also reflects that service treatment records and service personnel records have been obtained.  The Veteran submitted multiple written statements discussing his contentions and private treatment records.  A VA examination was provided in May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2012 VA medical examination obtained in this case is adequate.  In addition to reviewing the Veteran's pertinent history, the examiner provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Service Connection - Bilateral Hearing Loss and Tinnitus

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

In multiple written statements of record, the Veteran has contended that his currently diagnosed bilateral hearing loss and tinnitus were caused by exposure to noise during his active duty service.  He asserted that he had been experiencing hearing problems since he was discharged and ringing in his ears since right after discharge.  The Veteran reported that he was trained at a Marine bases with live fire/ammunitions and temporarily assigned to two different Marine units for three year periods, to include deployment to several overseas locations with use of live ammunitions.  He indicated that he was ordered to remove hearing protection to hear verbal orders while live rounds exploded.  

Service treatment records are negative for evidence of tinnitus or hearing loss disability as defined by VA.  The Veteran's DD Form 214 reveals that his occupational specialty was Field Medical Service Technician.  As noted above, additional service personnel records show his qualification as an expert with M-16 rifle and pistol, note that he was issued a Marine Corps uniform, and detail his reports of hazardous noise exposure during service from artillery and tank cannon fire with issuance of ear plugs/muffs.

In a November 2005 VA general medical examination report, the Veteran's ears were noted to be normal.  The Veteran indicated that he was self employed, supervising a general contractor business with six employees. 

In a June 2009 private audiometric evaluation report, a board-certified hearing instrument specialist (BC-HIS) noted the Veteran's reports of a two year history of noticeable hearing loss and tinnitus.  It was indicated that the Veteran reported a history of excessive and prolonged exposure to noise from artillery, tanks, engines, and blasts during his military service.  The Veteran indicated that he was engaged in active duty combat in Kuwait (1990), Panama (1989), and Bosnia (1994) as well as commented that hearing protection issued was often insufficient to protect his hearing from blasts.  It was further reported that hearing protection supplies ran short during live fire exercises.  The Veteran was noted to deny exposure to excessive recreational noise, family history of hearing loss, history of ear infections, and any post service history of occupational noise exposure that may have led his current hearing loss and tinnitus.  Based on the Veteran's reported history, the BC-HIS opined that the Veteran's hearing loss and tinnitus may be due to the noise exposure sustained during service.  

In a March 2010 statement, the Veteran's co-worker indicated that the Veteran was sometimes hard of hearing, asking him to speak louder or repeat words.  

A May 2011 form from the Department of Public Health and Social Services details that the Veteran was referred to an audiometric evaluation for ringing in his ears and decreased hearing.  In a June 2011 private audiometric evaluation report, an audiologist noted the Veteran's reported history of hearing loss and tinnitus.   Test results were noted to indicate a mild bilateral hearing loss in both ears with a significant air-bone gap in each ear.  Test results were also noted to be consistent with a conductive or middle ear loss with oto acoustic emissions abnormal as well as absent acoustic reflexes in both ears.  The audiologist noted that with normal tympanograms but absent acoustic reflexes/air bone test results can be consistent with an ossicular chain fixation.

According to a May 2012 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire report, pure tone thresholds, in decibels, were as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT
40
40
40
30
25
LEFT
35
35
30
15
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  With acoustic immittance was normal in each ear, inspilateral acoustic reflexes and contralateral acoustic reflexes were abnormal in each ear.  After examining the Veteran and reviewing the claims file, the examiner diagnosed right ear and left ear conductive hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not the result of military service.  In his cited rationale, the examiner indicated that the Veteran had conductive hearing loss and that noise exposure does not cause a conductive hearing loss.  The examiner highlighted that review of the claims file revealed hearing within normal limits by audiometric test upon enlistment in December 1986 and in August 2004 before separation from service.  

The May 2012 VA examiner noted the Veteran's report of recurrent tinnitus that started in 2006 to 2007.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's tinnitus was less likely than not the result of service noise exposure.  In his cited rationale, the examiner indicated that tinnitus was frequently a symptom of hearing loss.  However, he highlighted that the etiology of the Veteran's hearing loss was conductive and not the result of active service.  The examiner stated that there was no nexus between the Veteran's active service and tinnitus.  It was noted that review of the claims file showed no complaint, diagnosis, or treatment for tinnitus in service.  In addition, the examiner commented that the Veteran reported tinnitus started in 2006-2007 after discharge from service in 2005. 

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss disability and for tinnitus is not warranted.  

The Board has also considered the Veteran's statements concerning in-service injury as well as his documented duty assignments.  38 U.S.C.A. § 1154(a) (West 2012).  The Veteran's reported duties and awards comport with the nature of his occupational specialty and his duty stations.  In addition, there is no evidence of record demonstrating that the Veteran was not exposed to noise from various weaponry and machinery during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.  

However, a nexus between the Veteran's current bilateral hearing loss and tinnitus disabilities and in-service noise exposure is not shown.

As an initial matter, the Board has determined that the private medical opinion of record is of little probative value.  The June 2009 report from the private BC-HIS was not prepared by an audiologist and contains a speculative medical opinion.  Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (2013).  In addition, the June 2011 private audiometric evaluation report does not contain any etiological opinion. 

In contrast, the VA examiner in the May 2012 VA examination report of record specifically concluded that the Veteran's hearing loss was less likely as not the result of active service.  In his cited rationale, the examiner indicated that the Veteran had conductive hearing loss and that noise exposure does not cause a conductive hearing loss.  The examiner further concluded that the Veteran's tinnitus was less likely as not the result of service noise exposure.  The examiner provided a complete rationale for his stated opinions, citing to his detailed review of the claims files.  

As such, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's bilateral hearing loss disability and tinnitus originated in or are otherwise casually related to active service weighs against the claims.

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  The Veteran has been diagnosed with conductive, not sensorineural, hearing loss. Conductive hearing loss is not a disease of the nervous system.  See Boggs v. Peake, 520 F.3d 1330, 1332-33 (Fed. Cir. 2008).

The Board acknowledges that the Veteran and his co-worker are able to observe some of his symptoms, such as difficulty hearing; however, the Board notes that they do not possess the expertise required to determine whether his present bilateral hearing loss disability or tinnitus is causally related to active service.  

In his June 2012 substantive appeal, the Veteran indicated that the same audiologist evaluated him in a private capacity in June 2011 and for VA in a fee-based capacity in May 2012.  He reported that the audiologist had told him that his hearing loss was due to the effects of being exposed to noise while stationed with tank and artillery units during active duty, but did not put that information in his report.  Historically, a lay person's report of medical opinions related by medical professionals constituted medical hearsay and was not by itself considered competent medical evidence because "filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  More recently, the Federal Circuit has held that a lay person can be competent to report the diagnoses he was told about.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In any event, even assuming that the Veteran's statements and his recollections of statements by a private audiologist are competent evidence of an etiological relationship between the Veteran's present bilateral hearing loss and tinnitus disabilities and his active service, those lay statements are clearly of less probative value than the medical evidence indicating that his current disabilities are unrelated to his active service.

Accordingly, the Board must conclude that service connection is not warranted for a bilateral hearing loss disability or for tinnitus.  In arriving at the decision to deny the claims, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.


ORDER

The Board having determined that the criteria for reconsidering the prior denial of service connection for bilateral hearing loss have been met, the benefit sought on appeal is granted to this extent.

Entitlement to service connection for bilateral hearing loss is denied. 

The Board having determined that the criteria for reconsidering the prior denial of service connection for tinnitus have been met, the benefit sought on appeal is granted to this extent.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


